Exhibit 10.2
THIRD AMENDMENT TO THE
SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF HERITAGE COMMUNITIES L.P.
This THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF HERITAGE COMMUNITIES L.P., dated as of December 9, 2008 (this
“Amendment”), is being executed by ASR Investments Corporation, a Maryland
corporation, as the sole member of ASR of Delaware LLC, a Delaware limited
liability company (collectively the “General Partner”), the general partner of
Heritage Communities L.P., a Delaware limited partnership (the “Partnership”),
pursuant to the authority conferred on the General Partner pursuant to
Section 14.2(c) of the Second Amended and Restated Agreement of Limited
Partnership of Heritage Communities L.P., dated as of September 18, 1997, as
amended to date (the “Agreement”). Capitalized terms used, but not otherwise
defined herein, shall have the respective meanings ascribed thereto in the
Agreement.
WHEREAS, the Board of Directors of the General Partner has approved this
Amendment.
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.   The definition of “Unit Adjustment Factor” in Section 1.1.80 of the
Agreement is hereby amended and restated to read in its entirety as follows:

“Unit Adjustment Factor means initially 1.0; provided that in the event that
UDR, Inc. (“UDR”) (i) declares or pays a dividend on its outstanding Shares in
Shares or makes a distribution to all holders of its outstanding Shares in
Shares, (ii) subdivides its outstanding Shares, or (iii) combines its
outstanding Shares into a smaller number of Shares, the Unit Adjustment Factor
shall be adjusted by multiplying the Unit Adjustment Factor by a fraction, the
numerator of which shall be the number of Shares issued and outstanding on the
record date (assuming for such purposes that such dividend, distribution,
subdivision or combination has occurred as of such time), and the denominator of
which shall be the actual number of Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination; provided however, that notwithstanding
the foregoing, if UDR declares or pays a dividend on its outstanding Shares in
Shares or makes a distribution to all holders of its outstanding Shares in
Shares (including a dividend in which stockholders may elect to receive all or a
portion of such dividend in cash), no adjustments to the Unit Adjustment Factor
shall be made if, promptly thereafter, the

 



--------------------------------------------------------------------------------



 



Partnership pays a distribution with respect to each Partnership Unit consisting
of a number of Partnership Units (or fraction thereof) equal to the product of
(i) the quotient obtained by dividing (a) the aggregate number of Shares paid by
UDR as a dividend to all stockholders, by (b) the aggregate number of Shares
outstanding as of the close of business on the record date for such dividend,
and (ii) the number of shares for which such Partnership Unit is then
exchangeable pursuant to Section 4.2.2.”

2.   Section 5.1.1(c) is hereby amended to read in its entirety as follows:

“third, to each Limited Partner to the extent of and in proportion to an amount
per Limited Partner Unit held by such Limited Partner equal to the quotient
obtained by dividing (i) the aggregate amount of cash paid by UDR as a dividend
to holders of Shares for such quarter, by (ii) the aggregate number of Shares
outstanding as of the close of business on the record date for such dividend,”

3.   Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been executed as of the
date first written above.

                  HERITAGE COMMUNITIES L.P.,         a Delaware limited
partnership    
 
           
 
  By:   ASR OF DELAWARE LLC,    
 
      a Delaware limited liability company, its General Partner    
 
           
 
  By:   ASR INVESTMENTS CORPORATION,    
 
      a Maryland corporation, its Sole Member    
 
           
 
      /s/ Warren L. Troupe
 
Warren L. Troupe
Senior Executive Vice President    

 